                              United States District Court
                              Northern District of Indiana
                                  Hammond Division

UNITED STATES OF AMERICA

                      v.                                          Case No. 2:19-CR-93 JVB

ERNEST SHED



                                           ORDER

       This matter is before the Court on the findings and recommendations of the Magistrate

Judge entered on August 27, 2019, on a plea of guilty by Defendant Ernest Shed (DE 6). No

objections have been filed to Magistrate Judge Martin’s findings and recommendations.

Accordingly, the Court now ADOPTS those findings and recommendations, ACCEPTS the

guilty plea of Ernest Shed, and FINDS the Defendant guilty of the offense charged in Count 1 of

the information.


       SO ORDERED on September 13, 2019.

                                                   s/ Joseph S. Van Bokkelen
                                                   Joseph S. Van Bokkelen
                                                   United States District Judge
